DETAILED ACTION
This is a final Office action in response to the remarks filed 11/30/2020.

Status of Claims
Claims 1-10 are pending;
Claims 1 and 5 are currently amended; claims 2-4 and 6-10 are original; claims 11-20 have been cancelled;
Claims 1-10 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection is necessitated by the applicant's amendment.

Specification
The amendment filed 11/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In the drawings filed 11/30/2020
In Figure 9, the applicant adds an arbitrary circle (357) representing the pin and an arbitrary dot (353) representing the rotational axis of the lever (355), such that the pin is now able to be viewed outside of the lever (355).  However, the original disclosure of the present application does not specify as to whether or not the pin is exposed to the outer side of the lever (355) to be able to be viewed outside of the lever (355).  Instead, the original disclosure of the present application simply states that the pin is "not shown" (specification filed 11/18/2019, paragraph 0057, line 5).  The original disclosure of the present application does not indicate the exact location, size, or shape of the pin.  It is not known as to whether the pin is conventional or has any novel feature.  Therefore, the addition of the pin and, subsequently, the addition of the rotational axis of the lever with respect to the pin are considered to be new matter.  The applicant is required to cancel any new matter in the reply to this current Office action.
In Figure 16, the applicant adds an arbitrary circle (557) representing the pin and an arbitrary dot (553) representing the rotational axis of the lever (555), such that the pin is now able to be viewed outside of the lever (555).  However, the original disclosure of the present application does not specify as to whether or not the pin is exposed to the outer side of the lever (555) to be able to be viewed outside of the lever (555).  Instead, the original disclosure of the present application simply states that the pin is "not shown" (specification filed 11/18/2019, paragraph 0074, lines 5 and 6).  The original disclosure of the present application does not indicate the 

In the specification (clean version) filed 11/30/2020
In paragraphs 0057 and 0058, the applicant includes the following new materials: removal of the words "not shown" for the pin; addition of a reference number for the pin; and addition of a reference number for the rotational axis of the lever (355) with respect to the pin.  As previously discussed, the addition of the pin and the additional of the rotational axis of the lever (355) in the drawings filed 11/30/2020 are considered to be new matter.  Therefore, the aforementioned added materials associated with the new matter in the drawings filed 11/30/2020 are also considered to be new matter.  The applicant is required to cancel any new matter in the reply to this current Office action.
 In paragraphs 0074 and 0075, the applicant includes the following new materials: removal of the words "not shown" for the pin; addition of a reference number for the pin; and addition of a reference number for the rotational axis of the lever (555) with respect to the pin.  As previously discussed, the addition of the pin and the additional of the rotational axis of the lever (555) in the drawings filed 11/30/2020 are considered to be new matter.  Therefore, the aforementioned added materials associated 

Since the amendment filed 11/30/2020 introduces new matter into the disclosure and is objected to under 35 U.S.C. 132(a), the drawings filed 11/30/2020 and the specification filed 11/30/2020 are not entered.  As such, the drawing objections (i.e., directed to the drawings filed 11/18/2019) and the specification objections (i.e., directed to the specification filed 11/18/2019), raised in the Office action mailed 10/06/2020, still stand and are again presented in the current Office action.

The specification filed 11/18/2019 is objected to because of the following informalities:
Paragraph 0053, line 1, as best understood, there is no "FIG. 10" in the drawings.  There are FIG. 10A and FIG. 10B.  Therefore, the reference "FIGS. 7-10" appears to be improper.
Paragraphs 0065 (line 8) and Paragraph 0067 (lines 7 and 9), the reference number "460" is applied to designate two different elements.  The applicant is advised to change the reference number "460" in paragraph 0067 to a reference number that has not been used (e.g., the reference number "360" should not be used).
Paragraph 0070, line 11, "570" appears to be --571--.
Paragraph 0072, line 2, "339, 340" appears to be --539, 540--.
Appropriate correction is required.

Drawings
The drawings filed 11/18/2019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "pin" (claim 8, line 2) and the "rotational axis of the lever… eccentric relative to a periphery of the cam surface" (claim 10, lines 1 and 2) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
The drawings filed 11/18/2019 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the specification filed 11/18/2019: "322" (paragraph 0054, line 2); "352" (paragraph 0056, line 3); "397" (paragraph 0060, line 3); "497" (paragraph 0068, line 2).
The drawings filed 11/18/2019 are objected to because of the following informalities:
Figure 7 – The reference line for the reference number "318" is missing.
Figure 8 – The reference number "393" appears to be --383--.
Figure 9 – There are three different elements designated with the reference number "372."  As best understood, the uppermost "372" appears to be correct, the middle "372" appears to be --352--, and the lowermost "372" appears to be --397--.
Figure 12 – There are two different elements designated with the reference number "460."  The applicant is advised to change one of the occurrences to a reference number that has not been used (e.g., the reference number "360" should not
Figures 12 and 13 – There are two different elements designated with the reference number "472."  As best understood, the reference number "472" in Figure 13 appears to be --497--.
Figure 15 – The reference number "560" is not in the specification.
Figure 16 – The reference number "588" appears to be --583--.
Figure 16 – The reference number "569" appears to be --564--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "a beam" is recited twice in the claim (i.e., in lines 6 and 7).  As such, it is not clear as to whether the "beam" in line 7 is the same as or different from the "beam" in line 6.  Moreover, the limitation "the beam" is recited in line 10.  It is not clear as to whether the "beam" in line 10 refers to the "beam" in line 6 or the "beam" in line 7.  For the purpose of examination, the Examiner considers that the limitation "a beam" in line 7 to be --the beam--.  Appropriate correction is required.
Regarding claim 7, the limitation "the free end" in claim 7 (line 2) is indefinite because of the current changes to claim 1.  Note that claim 1 is currently amended to recite the limitation "a free end" of "a first member" in line 5, the limitation "a free end" of "a second member" in line 6, and the limitation "a free end" of "a lower section" of the "second plate" in lines 8 and 9.  Moreover, claim 6 originally recites the limitation "a free end" of the "lever" in lines 1 and 2.  As such, it is not clear as to which particular free 
Claims 2-6 and 8-10 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (US 9,004,422 B2) in view of Chong (US 10,173,088 B2) and Silcox et al. (US 8,413,734 B2), hereinafter Silcox.
Regarding claim 1, Feenstra discloses a bracket assembly (18, 94, fig 1) comprising: a first plate (96, fig 6) having a first end (96a, fig 6, see annotation) and a second end (96b, fig 6, see annotation), a hanger member (98, fig 6) oriented at the first end, a seating frame (108, 110, 112, 114, fig 6) extending from the second end and positionable on a first side (14a, fig 1, see annotation) of a beam (14, fig 1); a second plate (92, fig 7) rotatable relative to the first plate (see col 5, lines 1-3, the second plate 92 is integrally formed with the first plate 96, therefore, the actuation of the fastening assembly 94 is capable of causing the rotation of the second plate 92 relative to the first plate 96; similar to the embodiment described in the present application 16/687,455, see paragraph 0052, lines 6-8), the second plate defining a lower section (126, fig 7) having a free end (128, fig 7), the free end of the lower section positionable on a second side (14b, fig 1, see annotation) of a beam (14, fig 1); and a fastening assembly (94, fig 1) coupling the first plate to the second plate, the fastening assembly comprising a rod (94, fig 9), the rod engaging a fastener opening (96c, fig 6, see annotation) in the first plate and a fastener opening (122, fig 7) in the second plate.

    PNG
    media_image1.png
    438
    635
    media_image1.png
    Greyscale





[AltContent: textbox (14a – First Side)]
[AltContent: textbox (14b – Second Side)][AltContent: connector][AltContent: connector]


    PNG
    media_image2.png
    503
    577
    media_image2.png
    Greyscale
[AltContent: textbox (96a – First End)]
[AltContent: textbox (96c – Fastener Opening)]
[AltContent: connector][AltContent: connector]


[AltContent: textbox (96b – Second End)][AltContent: connector]




Feenstra does not disclose the bracket assembly, (1) wherein the hanger member defines a pair of parallel walls, wherein an opening is formed through each of the parallel walls; (2) wherein the seating frame comprises a first member defining a free end positionable on the first side of the beam and a second member defining a free end positionable on the second side of the beam; (3) wherein the fastening assembly is a lever assembly, wherein the lever assembly comprises a lever and a rod, wherein the rod engages the fastener opening in the first plate and the fastener opening in the second plate.
With respect to the missing limitations (1) above, Chong teaches a bracket assembly (330, fig 4) comprising: a first plate (3310, fig 4) having a first end (3310a, fig 4, see annotation), a hanger member (3301, fig 4) oriented at the first end, the hanger member defining a pair of parallel walls (3304, 3305, fig 4), an opening (3306, fig 4) formed through each of the parallel walls.

    PNG
    media_image3.png
    525
    263
    media_image3.png
    Greyscale



[AltContent: connector][AltContent: textbox (3310a – First End)]










Feenstra and Chong are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the hanger member (Feenstra: 98, fig 6) as a hanger member (Chong: 3301, fig 4) with a pair of parallel walls (Chong: 3304, 3305, fig 4), such that an opening (Chong: 3306, fig 4) is formed through each of the parallel walls, as taught by Chong.  The motivation would have been to more securely enclose the support bar with the parallel walls of the hanger member for enhanced attachment.



    PNG
    media_image4.png
    444
    660
    media_image4.png
    Greyscale















    PNG
    media_image5.png
    328
    543
    media_image5.png
    Greyscale






[AltContent: connector][AltContent: connector]
[AltContent: textbox (202a – First Side)]
[AltContent: textbox (202b – Second Side)]


Silcox is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the seating frame (Feenstra: 108, 110, 112, 114, fig 6) as a seating frame (Silcox: 320, 404, fig 4) with a first member (Silcox: 404, fig 4) defining a free end (Silcox: 428, fig 4) positionable on the first side (Feenstra: 14a, fig 1, see annotation) of the beam (Feenstra: 14, fig 1) and a second member (Silcox: 444, fig 4) defining a free end (Silcox: 462, fig 4) positionable on the second side (Feenstra: 14b, fig 1, see annotation) of the beam as taught by Silcox.  The motivation would have been to enhance securement of the bracket assembly to the beam with a seating frame straddling the beam. 



    PNG
    media_image6.png
    772
    610
    media_image6.png
    Greyscale




[AltContent: textbox (710a – First Rod End)][AltContent: connector]


[AltContent: connector][AltContent: textbox (714a – Free End)]




Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fastening assembly (Feenstra: 94, fig 1) as a lever assembly (Silcox: 708, fig 8) comprising a lever (Silcox: 714, fig 8) and a rod (Silcox: 710, fig 8) and coupling the first plate (Feenstra: 96, fig 6) to the second plate (Feenstra: 92, fig 7), such that the rod engages the fastener opening (Feenstra: 
Accordingly, Feenstra, as modified by Chong and Silcox with respect to claim 1, teaches a bracket assembly (Feenstra: 18, fig 1, and, Silcox: 708, fig 8) comprising: a first plate (Feenstra: 96, fig 6) having a first end (Feenstra: 96a, fig 6, see annotation) and a second end (Feenstra: 96b, fig 6, see annotation), a hanger member (Feenstra: 98, fig 6, as modified by, Chong: 3301, fig 4) oriented at the first end, the hanger member defining a pair of parallel walls (Chong: 3304, 3305, fig 4), an opening (Chong: 3306, fig 4) formed through each of the parallel walls, a seating frame (Feenstra: 108, 110, 112, 114, fig 6, as modified by, Silcox: 302, 404, fig 4) extending from the second end, the seating frame comprising a first member (Silcox: 404, fig 4) defining a free end (Silcox: 428, fig 4) positionable on a first side (Feenstra: 14a, fig 1, see annotation) of a beam (Feenstra: 14, fig 1) and a second member (Silcox: 444, fig 4) defining a free end (Silcox: 462, fig 4) positionable on a second side (Feenstra: 14b, fig 1, see annotation) of a beam (Feenstra: 14, fig 1); a second plate (Feenstra: 92, fig 7) rotatable relative to the first plate (Feenstra: see col 5, lines 1-3, the second plate 92 is integrally formed with the first plate 96, therefore, the actuation of the fastening assembly 94 is capable of causing the rotation of the second plate 92 relative to the first plate 96; similar to the embodiment described in the present application 16/687,455, see paragraph 0052, lines 6-8), the second plate defining a lower section (Feenstra: 126, fig 7) having a free end 
Assuming the applicant argues that the second plate (Feenstra: 92, fig 7) is not rotatable relative to the first plate (Feenstra: 96, fig 6), Silcox teaches a bracket assembly (308, fig 4) comprising: a first plate (404, fig 4) having a tongue opening (422, fig 4); and a second plate (406, fig 4) having a tongue (430, fig 4) configured to extend through the tongue opening, such that the second plate is rotatable relative to the first plate (see col 6, lines 58-61).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first plate (Feenstra: 96, fig 6) with a tongue opening (Silcox: 422, fig 4) and form the second plate (Feenstra: 92, fig 7) with a tongue (Silcox: 430, fig 4) to extend through the tongue opening, such that the second plate is rotatable relative to the first plate (Silcox: see col 6, lines 58-61), as taught by Silcox.  The motivation would have been to allow a small degree of movement of the second plate at the upper end coupled to the first plate, such that the upper end of the second plate would not be quickly worn out from repetitive uses.  Therefore, it would have been obvious to combine Feenstra, Chong, and Silcox to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the rod is oriented substantially perpendicular to the first plate (Feenstra: see Figure 1; Silcox: see Figure 8).
Regarding claim 3, wherein the rod is a threaded bolt (Silcox: 710, fig 8).
Regarding claim 4, the bracket assembly further comprising a nut (Feenstra: 124, fig 6) configured to engage the threaded bolt (Feenstra: see col 5, lines 32-34) and positioned to abut an interior surface of the first plate (Feenstra: see Figure 6, see col 3, lines 41-55).
Regarding claim 5, wherein the lever assembly is operable to adjust an amount of space between the first plate and the second plate by rotating the threaded bolt (Silcox: see col 11, lines 10-12).
Regarding claim 6, wherein the lever is connected to a first rod end (Silcox: 710a, fig 8, see annotation) of the rod and comprises a free end (Silcox: 714a, fig 8, see annotation) and a cam surface (Silcox: 716, fig 8).
Regarding claim 7, wherein the cam surface is engaged with the second plate (Feenstra: see Figure 1; Silcox: see Figure 8), and the free end is actionable relative to the second plate (Feenstra: see Figure 1; Silcox: see Figure 8).
Regarding claim 8, wherein; the lever is pivotably connected to the first rod end by a pin (Silcox: 732, fig 8); and the lever rotates about the pin between an open position and a closed position (Silcox: see col 11, lines 2-5).
Regarding claim 9, wherein in the closed position, the rod is pulled towards the second plate and the cam surface pushes the second plate towards the first plate (Feenstra: see Figure 1; Silcox: see Figure 8).
Regarding claim 10, wherein a rotational axis of the lever is eccentric relative to a periphery of the cam surface (Silcox: see Figure 8, see col 10, lines 63-66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631